Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 1 of 16




           EXHIBIT V
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 2 of 16
                                                                         1




          RPTR ZAMORA

    EDTR ZAMORA




    OVERSIGHT OF THE REPORT ON THE INVESTIGATION INTO RUSSIAN INTERFERENCE

    IN THE 2016 PRESIDENTIAL ELECTION: FORMER SPECIAL COUNSEL ROBERT S.

    MUELLER, III

    Wednesday, July 24, 2019

    House of Representatives,

    Committee on the Judiciary,

    Washington, D.C.




          The committee met, pursuant to call, at 8:32 a.m., in Room 2141,

    Rayburn House Office Building, Hon. Jerrold Nadler [chairman of the

    committee] presiding.

          Present:   Representatives Nadler, Lofgren, Jackson Lee, Cohen,

    Johnson of Georgia, Deutch, Bass, Richmond, Jeffries, Cicilline,

    Swalwell, Lieu, Raskin, Jayapal, Demings, Correa, Scanlon, Garcia,

    Neguse, McBath, Stanton, Dean, Mucarsel-Powell, Escobar, Collins,

    Sensenbrenner, Chabot, Gohmert, Jordan, Buck, Ratcliffe, Roby, Gaetz,

    Johnson of Louisiana, Biggs, McClintock, Lesko, Reschenthaler, Cline,

    Armstrong, and Steube.
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 3 of 16
                                                                         2




          Staff Present:   Aaron Hiller, Deputy Chief Counsel; Arya

    Hariharan, Deputy Chief Oversight Counsel; David Greengrass, Senior

    Counsel; John Doty, Senior Advisor; Lisette Morton, Director Policy,

    Planning, and Member Services; Madeline Strasser, Chief Clerk; Moh

    Sharma, Member Services and Outreach Advisor; Susan Jensen,

    Parliamentarian/Senior Counsel; Sarah Istel, Oversight Counsel;

    Julian Gerson, Staff Assistant; Will Emmons, Professional Staff

    Member; Brendan Belair, Minority Staff Director; Bobby Parmiter,

    Minority Deputy Staff Director/Chief Counsel; Jon Ferro, Minority

    Parliamentarian/General Counsel; Carlton David, Minority Chief

    Oversight Counsel; Ashley Callen, Minority Oversight Counsel; Danny

    Johnson, Minority Oversight Counsel; Jake Greenberg, Minority

    Oversight Counsel; and Erica Barker, Minority Chief Legislative Clerk.
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 4 of 16
                                                                             3




          Chairman Nadler.     The Judiciary Committee will come to order.

    Without objection, the chair is authorized to declare recesses of the

    committee at any time.

          We welcome everyone to today's hearing on oversight of the report

    on the investigation into Russian interference in the 2016 Presidential

    election.     I will now recognize myself for a brief opening statement.

          Director Mueller, thank you for being here.     I want to say just

    a few words about our themes today:      responsibility, integrity, and

    accountability.     Your career, for example, is a model of

    responsibility.     You are a decorated Marine officer.   You were awarded

    a Purple Heart and the Bronze Star for valor in Vietnam.       You served

    in senior roles at the Department of Justice, and in the immediate

    aftermath of 9/11, you served as director of the FBI.

          Two years ago, you return to public service to lead the

    investigation into Russian interference in the 2016 elections.        You

    conducted that investigation with remarkable integrity.        For

    22 months, you never commented in public about your work, even when

    you were subjected to repeated and grossly unfair personal attacks.

    Instead, your indictments spoke for you and in astonishing detail.

          Over the course of your investigation, you obtained criminal

    indictments against 37 people and entities.       You secured the

    conviction of President Trump's campaign chairman, his deputy campaign

    manager, his National Security Advisor, and his personal lawyer, among

    others.     In the Paul Manafort case alone, you recovered as much as
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 5 of 16
                                                                           4




    $42 million so that the cost of your investigation to the taxpayers

    approaches zero.

          And in your report you offer the country accountability as well.

    In Volume I, you find that the Russian Government attacked our 2016

    elections, quote, in a sweeping and systematic fashion, and that the

    attacks were designed to benefit the Trump campaign.

          Volume II walks us through 10 separate incidents of possible

    obstruction of justice where, in your words, President Trump attempted

    to exert undue influence over your investigation.      The President's

    behavior included, and I quote from your report, quote, public attacks

    on the investigation, nonpublic efforts to control it, and efforts in

    both public and private to encourage witnesses not to cooperate, close

    quote.

          Among the most shocking of these incidents, President Trump

    ordered his White House counsel to have you fired and then to lie and

    deny that it had happened.   He awarded his former campaign manager to

    convince the recused Attorney General to step in and to limit your work,

    and he attempted to prevent witnesses from cooperating with your

    investigation.

          Although Department policy barred you from indicting the

    President for this conduct, you made clear that he is not exonerated.

    Any other person who acted in this way would have been charged with

    crimes, and in this Nation, not even the President is above the law,

    which brings me to this committee's work:   responsibility, integrity,

    and accountability.   These are the marks by which we who serve on this
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 6 of 16
                                                                              5




    committee will be measured as well.

          Director Mueller, we have a responsibility to address the

    evidence that you have uncovered.     You recognize as much when you said,

    quote, the Constitution requires a process other than the criminal

    justice system to formally accuse a sitting President of wrongdoing,

    close quote.     That process begins with the work of this committee.

          We will follow your example, Director Mueller.       We will act with

    integrity.     We will follow the facts where they lead.   We will consider

    all appropriate remedies.     We will make our recommendation to the House

    when our work concludes.     We will do this work because there must be

    accountability for the conduct described in your report, especially

    as it relates to the President.

          Thank you again, Director Mueller.       We look forward to your

    testimony.

          It is now my pleasure to recognize the ranking member of the

    Judiciary Committee, the gentleman from Georgia, Mr. Collins, for his

    opening statement.

          [The statement of Chairman Nadler follows:]



    ******** COMMITTEE INSERT ********
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 7 of 16
                                                                            6




           Mr. Collins.   Thank you, Mr. Chairman.     And thank you,

    Mr. Mueller, for being here.

           For 2 years leading up to the release of the Mueller report and

    in the 3 months since, Americans were first told what to expect and

    then what to believe.    Collusion, we were told, was in plain sight,

    even if the special counsel's team didn't find it.

           When Mr. Mueller produced his report and Attorney General Barr

    provided it to every American, we read no American conspired with Russia

    to interfere in our elections but learned the depths of Russia's malice

    toward America.

           We are here to ask serious questions about Mr. Mueller's work,

    and we will do that.    After an extended, unhampered investigation,

    today marks an end to Mr. Mueller's involvement in an investigation

    that closed in April.   The burden of proof for accusations that remain

    unproven is extremely high and especially in light of the special

    counsel's thoroughness.

           We were told this investigation began as an inquiry into whether

    Russia meddled in our 2016 election.   Mr. Mueller, you concluded they

    did.   Russians accessed Democrat servers and disseminated sensitive

    information by tricking campaign insiders into revealing protected

    information.

           The investigation also reviewed whether Donald Trump, the

    President, sought Russian assistance as a candidate to win the

    Presidency.    Mr. Mueller concluded he did not.   His family or advisers
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 8 of 16
                                                                             7




    did not.     In fact, the report concludes no one in the President's

    campaign colluded, collaborated, or conspired with the Russians.

          The President watched the public narrative surrounding this

    investigation [inaudible] assume his guilt while he knew the extent

    of his innocence.    Volume II of Mr. Mueller's report details the

    President's reaction to frustrating investigation where his innocence

    was established early on.    The President's attitude toward the

    investigation was understandably negative, yet the President did not

    use his authority to close the investigation.      He asked his lawyer if

    Mr. Mueller had conflicts that disqualified Mr. Mueller from the job,

    but he did not shut down the investigation.   The President knew he was

    innocent.

          Those are the facts of the Mueller report.    Russia meddled in the

    2016 election, the President did not conspire with the Russians, and

    nothing we hear today will change those facts.     But one element of this

    story remains:    the beginnings of the FBI investigation into the

    President.    I look forward to Mr. Mueller's testimony about what he

    found during his review of the origins of the investigation.

          In addition, the inspector general continues to review how

    baseless gossip can be used to launch an FBI investigation against a

    private citizen and eventually a President.        Those results will be

    released, and we will need to learn from them to ensure government

    intelligence and our law enforcement powers are never again used and

    turned on a private citizen or a potential -- or a political candidate

    as a result of the political leanings of a handful of FBI agents.
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 9 of 16
                                                                             8




          The origins and conclusions of the Mueller investigation are the

    same things:   what it means to be American.   Every American has a voice

    in our democracy.   We must protect the sanctity of their voice by

    combatting election interference.     Every American enjoys the

    presumption of innocence and guarantee of due process.         If we carry

    nothing -- anything away today, it must be that we increase our

    vigilance against foreign election interference, while we ensure our

    government officials don't weaponize their power against the

    constitutional rights guaranteed to every U.S. citizen.

          Finally, we must agree that the opportunity cost here is too high.

    The months we have spent investigating from this dais failed to end

    the border crisis or contribute to the growing job market.       Instead,

    we have gotten stuck, and it's paralyzed this committee and this House.

          And as a side note, every week, I leave my family and kids, the

    most important things to me, to come to this place because I believe

    this place is a place where we can actually do things and help people.

    Six and a half years ago, I came here to work on behalf of the people

    of the Ninth District in this country, and we accomplished a lot in

    those first 6 years on a bipartisan basis with many of my friends across

    the aisle sitting on this dais with me today.       However, this year,

    because of the majority's dislike of this President and the endless

    hearing and to a closed investigation have caused us to accomplish

    nothing except talk about the problems of our country, while our border

    is on fire, in crisis, and everything else is stopped.

          This hearing is long overdue.   We have had truth for months.    No
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 10 of 16
                                                                          9




    American conspired to throw our election.      What we need today is to

    let that truth bring us confidence, and I hope, Mr. Chairman, closure.

          With that, I yield back.

          [The statement of Mr. Collins follows:]



    ******** COMMITTEE INSERT ********
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 11 of 16
                                                                          10




          Chairman Nadler.    Thank you, Mr. Collins.

          I will now introduce today's witness.

          Robert Mueller served as Director of the FBI from 2001 to 2013,

    and most recently served as special counsel in the Department of Justice

    overseeing the investigation into Russian interference in the 2016

    special election.

          He received his BA from Princeton University and MA from New York

    University, in my district, and his JD from the University of Virginia.

    Mr. Mueller is accompanied by his -- by counsel, Aaron Zebley, who

    served as deputy special counsel on the investigation.

          We welcome our distinguished witness, and we thank you for

    participating in today's hearing.

          Now, if you would please rise, I will begin by swearing you in.

          Raise your right hand, please.     Left hand.

          Do you swear or affirm under penalty of perjury that the testimony

    you're about to give is true and correct to the best of your knowledge,

    information, and belief, so help you God?

          Let the record show the witness answered in the affirmative.

          Thank you.    And please be seated.

          Please note that your written statement will be entered into the

    record in its entirety.    Accordingly, I ask that you summarize your

    testimony in 5 minutes.

          Director Mueller, you may begin.
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 12 of 16
                                                                         11




    STATEMENT OF ROBERT S. MUELLER, III, SPECIAL COUNSEL, THE SPECIAL

    COUNSEL'S OFFICE, THE INVESTIGATION INTO RUSSIAN INTERFERENCE IN THE

    2016 PRESIDENTIAL ELECTION, MAY 2017 TO MAY 2019



          Mr. Mueller.   Good morning, Chairman Nadler and Ranking Member

    Collins, and the members of the committee.

          As you know, in May 2017, the Acting Attorney General asked me

    to serve as special counsel.   I undertook that role because I believed

    that it was of paramount interest to the Nation to determine whether

    a foreign adversary had interfered in the Presidential election.    As

    the Acting Attorney General said at the time, the appointment was

    necessary in order for the American people to have full confidence in

    the outcome.

          My staff and I carried out this assignment with that critical

    objective in mind:    to work quietly, thoroughly, and with integrity

    so that the public would have full confidence in the outcome.

          The order appointing me as special counsel directed our office

    to investigate Russian interference in the 2016 Presidential election.

    This included investigating any links or coordination between the

    Russian Government and individuals associated with the Trump campaign.

    It also included investigating efforts to interfere with or obstruct

    our investigation.

          Throughout the investigation, I continually stressed two things

    to the team that we had assembled.     First, we needed to do our work

    as thoroughly as possible and as expeditiously as possible.     It was
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 13 of 16
                                                                           12




    in the public interest for our investigation to be complete but not

    to last a day longer than was necessary.

          Second, the investigation needed to be conducted fairly and with

    absolute integrity.   Our team would not leak or take other actions that

    could compromise the integrity of our work.     All decisions were made

    based on the facts and the law.

          During the course of our investigation, we charged more than 30

    defendants with committing Federal crimes, including 12 officers of

    the Russian military.    Seven defendants have been convicted or pled

    guilty.   Certain other charges we brought remain pending today, and

    for those matters, I stress that the indictments contain allegations

    and every defendant is presumed innocent unless and until proven

    guilty.

          In addition to the criminal charges we brought, as required by

    Justice Department regulations, we submitted a confidential report to

    the Attorney General at the conclusion of our investigation.       The

    report set forth the results of our work and the reasons for our charging

    and declination decisions.    The Attorney General later made the report

    largely public.

          As you know, I made a few limited remarks about our report when

    we closed the Special Counsel's Office in May of this year, but there

    are certain points that bear emphasis.   First, our investigation found

    that the Russian Government interfered in our election in sweeping and

    systematic fashion.

          Second, the investigation did not establish that members of the
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 14 of 16
                                                                            13




    Trump campaign conspired with the Russian Government in its election

    interference activities.    We did not address collusion, which is not

    a legal term; rather, we focused on whether the evidence was sufficient

    to charge any member of the campaign with taking part in a criminal

    conspiracy, and it was not.

          Third, our investigation of efforts to obstruct the investigation

    and lie to investigators was of critical importance.     Obstruction of

    justice strikes at the core of the government's effort to find the truth

    and to hold wrongdoers accountable.

          Finally, as described in Volume II of our report, we investigated

    a series of actions by the President towards the investigation.   Based

    on Justice Department policy and principles of fairness, we decided

    we would not make a determination as to whether the President committed

    a crime.   That was our decision then and it remains our decision today.

          Let me say a further word about my appearance today.      It is

    unusual for a prosecutor to testify about a criminal investigation.

    And given my role as a prosecutor, there are reasons why my testimony

    will necessarily be limited.

          First, public testimony could affect several ongoing matters.

    In some of these matters, court rules or judicial orders limit the

    disclosure of information to protect the fairness of the proceedings.

    And consistent with longstanding Justice Department policy, it would

    be inappropriate for me to comment in any way that could affect an

    ongoing matter.

          Second, the Justice Department has asserted privileges
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 15 of 16
                                                                          14




    concerning investigative information and decisions, ongoing matters

    within the Justice Department, and deliberations within our office.

    These are Justice Department privileges that I will respect.       The

    Department has released the letter discussing the restrictions on my

    testimony.   I therefore will not be able to answer questions about

    certain areas that I know are of public interest.

          For example, I am unable to address questions about the initial

    opening of the FBI's Russia investigation, which occurred months before

    my appointment, or matters related to the so-called Steele dossier.

    These matters are subjects of ongoing review by the Department.     Any

    questions on these topics should therefore be directed to the FBI or

    the Justice Department.

          As I explained when we closed the Special Counsel's Office in May,

    our report contains our findings and analysis and the reasons for the

    decisions we made.    We conducted an extensive investigation over

    2 years.   In writing the report, we stated the results of our

    investigation with precision.      We scrutinized every word.   I do not

    intend to summarize or describe the results of our work in a different

    way in the course of my testimony today.    And as I said on May 29, the

    report is my testimony, and I will stay within that text.

          And as I stated in May, I will not comment on the actions of the

    Attorney General or of Congress.    I was appointed as a prosecutor, and

    I intend to adhere to that role and to the Department standards that

    govern it.

          I will be joined today by Deputy Special Counsel Aaron Zebley.
Case 1:19-gj-00048-BAH Document 1-23 Filed 07/26/19 Page 16 of 16
                                                                          15




    Mr. Zebley has extensive experience as a Federal prosecutor and at the

    FBI, where he served as my chief of staff.   Mr. Zebley was responsible

    for the day-to-day oversight of the investigations conducted by our

    office.

          Now, I also want to, again, say thank you to the attorneys, the

    FBI agents, the analysts, the professional staff who helped us conduct

    this investigation in a fair and independent manner.       These

    individuals, who spent nearly 2 years working on this matter, were of

    the highest integrity.

          Let me say one more thing.   Over the course of my career, I have

    seen a number of challenges to our democracy.   The Russian Government's

    effort to interfere in our election is among the most serious.      And

    as I said on May 29, this deserves the attention of every American.

          Thank you, Mr. Chairman.

          [The statement of Mr. Mueller follows:]



    ******** COMMITTEE INSERT ********
